                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

RUFUS TERRY MCDOUGALD,                    )
JR.,                                      )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )
                                          )      CASE NO. 1:18-CV-699-WKW
CITY OF DOTHAN POLICE                     )               [WO]
DEPARTMENT, et al.,                       )
                                          )
             Defendants.                  )
                                          )

                                      ORDER

      On November 2, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 7.) Upon an independent

review of the record and upon consideration of the Recommendation, it is

ORDERED that the Recommendation is ADOPTED. It is further ORDERED that:

      1.     Plaintiff’s Miranda claim and his claims against the Dothan Police

Department are DISMISSED with prejudice.

      2.     Plaintiff’s false arrest and speedy trial claims are DISMISSED without

prejudice.

      3.     This civil action is dismissed prior to service of process pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) and (ii).
A separate final judgment will be entered.

DONE this 28th day of November, 2018.

                                    /s/ W. Keith Watkins
                          CHIEF UNITED STATES DISTRICT JUDGE
